ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022, has been entered.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on August 15, 2022, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-10 and 12 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application as follow. 
Abedini, US 11184869 B2, discloses a method in a cellular telecommunications network (see column 2 lines 15-17: The described techniques related to improved methods, systems, devices, or apparatuses that support a timing alignment (TA) timer in a wireless communication network), the cellular telecommunications network including a central base station unit (see Abstract: An intermediary base station supporting mobile terminal (MT) functionality and/or a user equipment (UE) may receive a time alignment (TA) command and associated timer value from one or more distributed units (DUs) and/or a central unit (CU) of a parent base station...), a first donor base station and a distributed base station unit (see column 2 lines 25-31: In networks employing distributed node techniques, each AN may include a centralized unit (CU) (e.g., associated with a donor base station) and one or more distributed units (DUs) (e.g. also associated with the donor base station) for scheduling communications with mobile terminals (MTs) (e.g., associated with an intermediary base station) or with UEs of the network), the central base station unit having a first interface for communicating with a first cellular core networking node and a second interface for communicating with the first donor base station (see column 13 lines 47-52: One or more base stations may include centralized units (CUs) and distributed units (DUs) and may be referred to as donor base stations (e.g., or IAB donor). One or more DUs associated with a donor base station may be partially controlled by CUs associated with the donor base station), the first donor base station having a first interface for communicating with the central base station unit and a second interface for wirelessly communicating with the distributed base station unit (see column 13 lines 57-67: The one or more donor base stations (e.g., IAB donors) may be in communication with one or more additional base stations (e.g., IAB nodes) and user equipment (UEs). IAB nodes may support mobile terminal (MT) functionality that is controlled and scheduled by an IAB donor and/or parent IAB nodes (i.e., upstream relative to the MT supported IAB nodes), as well as DU operability that supports control and scheduling of additional entities (e.g., IAB nodes, UEs, etc.) within the relay chain or configuration of the access network (e.g., downstream relative to the DU supported IAB nodes)), the distributed base station unit being mobile and having a first interface for wirelessly communicating with the first donor base station and a second interface for communicating with a User Equipment (UE) wherein user traffic of the UE is transmitted between the central base station unit and the UE via the first donor base station and the distributed base station unit (see column 5 lines 66-67 through column 6 lines 1-3: In some examples of the method, apparatuses, and non-transitory computer-readable medium described herein, the communication link may be a wireless backhaul link between a distributed unit (DU) of the first wireless node and a mobile termination (MT) of the second wireless node), wherein the central base station unit and the distributed base station unit implement a first functional split in which a first set of protocol functions are implemented in the distributed base station unit and a second set of protocol functions are implemented in the central unit (see column 19 lines 19-26: Base stations 105 may support functionality for operations on an IAB network. For example, base stations 105 may be split into support entities (i.e., functionalities) for promoting wireless backhaul density in collaboration with NR communication access. In some cases, one or more base stations 105 may be split into associated base station CU and DU entities, where one or more DUs may be partially controlled by an associated CU. See column 56 lines 1-9: In some examples, the communication link is a wireless backhaul link between a mobile termination (MT) of the first wireless node and a distributed unit (DU) of the second wireless node. In some examples, the request for the TA command is transmitted before expiration of a timing alignment timer for the communication link. In some examples, the first communication link uses a first RAT, and the second communication link uses a second RAT different from the first RAT), the method comprising: determining a capacity of a connection between the central base station unit and the distributed base station unit via the second donor base station (see column 14 lines 7-23: The IAB network architecture may support increased backhaul density within the relay chain, to compensate for mobile capacity density within the one or more service cells corresponding to base stations (e.g., IAB donors, IAB nodes) supported on the network. For example, several IAB nodes may each be in communication with one or more UEs, the IAB nodes may be controlled and scheduled by one or more DUs via backhaul links. In some cases, a single backhaul connection may support multiple radio access technologies (RATs) and aid in improving spectral gains. For each intermediary or terminal device within the relay chain or configuration of the access network (i.e., IAB nodes and/or UEs downstream from IAB donors directly interfacing with the network), uplink service capabilities at the devices may support mechanisms for promoting alignment of uplink transmissions with subframe timing at the network. And column 39 lines 4-7: Due to enhanced backhaul capacity density associated with an IAB network, DU 720-b may facilitate mechanisms for spatial reuse and therefore enhance spectral efficiency within network resources).
Also, in other reference, HONG, US 20210168671 A1, suggests discovering a second donor base station having a first interface for communicating with the first central base station unit and a second interface for wirelessly communicating with the distributed base station unit (see paragraph [0066]: NR wireless backhaul base station and the first NR donor base station is less than the link reselection threshold for the NR wireless backhaul base station, it is started to search for the neighboring NR donor base station, and the signal quality of the second wireless backhaul link between the NR wireless backhaul base station and the second NR donor base station which is searched out is measured, and in a case that the signal quality of the second wireless backhaul link being greater than the first threshold continues for a duration exceeding the first time length, a random access request to the second NR donor base station is initiated so as to establish a wireless backhaul link with the second NR donor base station, thereby finding a better wireless backhaul link before the current wireless backhaul link is disconnected, so as to prevent the wireless backhaul link from being broken off. And paragraph [0128]: ... The signal quality of the second wireless backhaul link between the NR wireless backhaul base station and the second NR donor base station which is searched out is measured, and in a case that the signal quality of the second wireless backhaul link being greater than the first threshold continues for a duration exceeding the first length, a random access request is initiated to the second NR donor base station so as to establish a wireless backhaul link with the second NR donor base station, thereby finding a better wireless backhaul link before the current wireless backhaul link is broken off and preventing the wireless backhaul link from being broken off).
However, none of said references, and further prior art search did not reveal any reference that either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claim 1 as amended, particularly, determining that the capacity of the connection satisfies a functional split threshold; and, in response to this determination, causing the centralized base station unit and the distributed base station unit to implement a second functional split in which a third set of protocol functions are implemented in the distributed base station unit and a fourth set of protocol functions are implemented in the central base station unit; and initiating a handover of the distributed base station unit from the first donor base station to the second donor base station. Therefore the aforesaid claim is believed to be allowable.
Claims 2-10 and 12 are also believed to be allowable by virtue of their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., centralized/distributed  and donor base stations in communication systems.
US 9432991 B2		US 11019547 B1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
August 19, 2022